Rabin, J. (dissenting).
I dissent and vote to dismiss the information on the ground that there was no proof of service of the order which it is charged the defendant failed to obey. Proof of service upon the defendant is essential before a conviction may properly be obtained.
The prosecution argues that the record contains an admission by the defendant to the effect that he received a copy of the order. Were such an admission present it would be sufficient to establish the requisite service. However, no such admission is to be found. The admission relied upon by the People is a statement - signed by the defendant at a departmental hearing wherein ho stated that he had received a “ copy of the pending violation.” The prosecution equates such statement with an admission that the defendant' received a copy of- the peremptory order. For such equation there is no justification; This prosecution is' under sections 643a-9.0 and C26-207.0 of the Administrative Code of -the City of New York for 'the failure to comply with a peremptory order and not for the mere failure to cure a violation' under subdivision d of section C26-206 0. - While the defendant’s statement might be deemed to be an admission of knowledge of the violation there is no warrant for the inference that he was also aware of the peremptory order to correct the sajne, We may not so speculate in a criminal proceeding with *951respect to facts which must be proven (People v. Sacks, 276 N. Y. 321, 328). Nor is it of any consequence that a copy of the order is annexed to the information. Such fact at best demonstrates the existence of the order but does not prove that service thereof was made upon the defendant. If, as the prosecution contends, there was service of the order, proof thereof could have readily been adduced upon the trial. In a criminal proceeding each and every element of the crime must be proven beyond a reasonable doubt. The People have failed to meet that test with respect to the element of service of the order.
Botein, P. J., Breitel, Valente and Bastow, JJ., concur in decision; Rabin, J., dissents in opinion.
Judgment of conviction affirmed.